                                             Case 5:19-cv-01284-NC Document 61 Filed 12/02/19 Page 1 of 6




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            OLGA SHMAKOVA, et al.,                          Case No. 19-cv-01284-NC
                                  11
                                                       Plaintiffs,                          ORDER GRANTING
Northern District of California




                                  12                                                        DEFENDANT’S MOTION TO
 United States District Court




                                                 v.                                         COMPEL ARBITRATION;
                                  13                                                        DENYING DEFENDANT’S
                                            HUMMINGBIRD FUNDS, LLC,                         MOTIONS TO DISMISS AS
                                  14                                                        MOOT; AND STAYING CASE
                                                       Defendant.
                                  15                                                        Re: Dkt. No. 37
                                  16
                                  17           In this putative class action, plaintiffs Olga Shmakova and Geoffrey Hasbrook
                                  18   allege that defendant Hummingbird Funds, LLC makes predatory loans. See Dkt. No. 30.
                                  19   Pending before the Court are Hummingbird’s motion to dismiss for lack of subject matter
                                  20   jurisdiction (see Dkt. No. 36), motion to compel arbitration (see Dkt. No. 37), motion to
                                  21   dismiss for forum non conveniens or to stay for tribal court exhaustion (see Dkt. No. 38),
                                  22   and motion to strike class allegations (see Dkt. No. 39). Because a valid arbitration clause
                                  23   exists between the parties, the Court GRANTS Hummingbird’s motion to compel
                                  24   arbitration, and DENIES the remaining motions as moot.
                                  25   I.     Factual and Procedural Background
                                  26           Hummingbird is an internet lending company owned and operated by the Lac
                                  27   Courte Oreilles Chippewa Band of Lake Superior Indians (“Tribe”). See Dkt. No. 30
                                  28   (“SAC”) ¶ 16. Shmakova and Hasbrook obtained loans from Hummingbird in 2018. See
                                             Case 5:19-cv-01284-NC Document 61 Filed 12/02/19 Page 2 of 6




                                  1    id. ¶¶ 19–21. Hummingbird charged exorbitant annual percentage rates on those loans and
                                  2    failed to comply with California law. Id. ¶¶ 19–21, 30–34.
                                  3            Plaintiffs and putative class members signed identical form agreements with
                                  4    Hummingbird to obtain their loans. See id. ¶ 10. Those agreements broadly state that
                                  5    “[a]ll disputes arising out of, relating to, or in connection with this Agreement shall be
                                  6    finally settled under the Tribal Dispute Resolution Procedure.” See Dkt. No. 41-12
                                  7    (“Agreement”) at 18. They also require Plaintiffs to waive their right to bring or join a
                                  8    class action. Id. at 17–18. In particular, the Agreements state that:
                                  9            All disputes including any Representative claims against [Hummingbird]
                                  10           and/or related third parties shall be resolved by the Tribal Dispute Resolution
                                  11           Procedure only on an individual basis with you. Therefore, no litigation or
                                               arbitration is available and no judge or arbitrator shall conduct class
Northern District of California




                                  12
 United States District Court




                                  13           proceedings; that is, you shall be ineligible to serve as a representative, as a
                                  14           private attorney general, or in any other representative capacity for others in
                                  15           litigation or arbitration.
                                  16   Id. at 18 (emphasis omitted). The Tribal Dispute Resolution Procedure is outlined in the
                                  17   Tribal Consumer Financial Services Regulatory Code (“Regulatory Code”). See id. at 17;
                                  18   see also Dkt. No. 43 (“Regulatory Code”) at §§ 2.901–03.
                                  19           On July 12, 2019, Plaintiffs filed their second amended complaint alleging a single
                                  20   putative class claim under California’s Unfair Competition Law, Cal. Bus. & Prof. Code
                                  21   §§ 17200 et seq., for violations of Cal. Fin. Code §§ 22000 et seq. Id. ¶¶ 13–40.
                                  22   Hummingbird subsequently filed three motions to dismiss and a motion to compel
                                  23   arbitration. See Dkt. Nos. 36–39. All parties have consented to the jurisdiction of a
                                  24   magistrate judge. See Dkt. Nos. 7, 12.
                                  25   II.    Legal Standard
                                  26           The Federal Arbitration Act (“FAA”) requires the enforcement of an arbitration
                                  27   clause in a contract unless grounds exist “at law or in equity for the revocation of any
                                  28   contract.” 9 U.S.C. § 2. An arbitration clause may be revoked by “generally applicable
                                                                                       2
                                           Case 5:19-cv-01284-NC Document 61 Filed 12/02/19 Page 3 of 6




                                  1    contract defenses, such as fraud, duress, or unconscionability.” Rent-A-Center, West, Inc.
                                  2    v. Jackson, 561 U.S. 63, 68 (2010). A party bound by an arbitration clause may bring a
                                  3    petition in district court to compel arbitration. 9 U.S.C. § 4. When a party files such a
                                  4    petition, “the district court’s role is limited to determining whether a valid arbitration
                                  5    agreement exists and, if so, whether the agreement encompasses the dispute at issue. If the
                                  6    answer is yes to both questions, the court must enforce the agreement.” Lifescan, Inc. v.
                                  7    Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). Where the claims
                                  8    alleged in a pleading are subject to arbitration, the Court may stay the action pending
                                  9    arbitration or dismiss the action. 9 U.S.C. § 3.
                                  10   III. Discussion
                                  11          Hummingbird contends that the FAA requires arbitration of Plaintiffs’ claims
                                       through the Tribal Dispute Resolution Procedure (“Procedure”) outlined in the Agreement.
Northern District of California




                                  12
 United States District Court




                                  13   See Dkt. No. 37. Plaintiffs argue that the FAA does not control here because the
                                  14   Agreement does not call for arbitration. See Dkt. No. 52 at 6. Specifically, Plaintiffs
                                  15   contend that the Agreement specifically forbids arbitration, and, in any case, the Procedure
                                  16   does not qualify as an “arbitration” because it does not require a neutral arbitrator. Id.
                                  17          Although the FAA requires the enforcement of an arbitration clause in a contract, it
                                  18   does not define “arbitration.” See 9 U.S.C. § 2. To determine whether the contract calls
                                  19   for settlement of the dispute “by arbitration,” the Court must look to state law, but only to
                                  20   the extent it is consistent with the FAA. See Wasyl, Inc. v. First Boston Corp., 813 F.2d
                                  21   1579, 1582 (9th Cir. 1987); see also Portland GE v. U.S. Bank Trust N.A., 218 F.3d 1085,
                                  22   1089 (9th Cir. 2000). In addition, “any doubts concerning the scope of arbitrable issues
                                  23   should be resolved in favor of arbitration, whether the problem at hand is the construction
                                  24   of the contract language itself or the allegation of [a] defense to arbitrability.” Moses H.
                                  25   Cone Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).
                                  26          Plaintiffs first argue that the Procedure cannot constitute an “arbitration” because
                                  27   the Agreement states that “no . . . arbitration is available.” See id. In context, however,
                                  28   that statement does not prohibit arbitrations in general. That section begins by requiring
                                                                                      3
                                           Case 5:19-cv-01284-NC Document 61 Filed 12/02/19 Page 4 of 6




                                  1    “[a]ll disputes . . . be resolved by the Tribal Dispute Resolution Procedure only on an
                                  2    individual basis with [the lender].” Id. It then states that “no litigation or arbitration is
                                  3    available and no judge or arbitrator shall conduct class proceedings” before clarifying that
                                  4    “[the lender] shall be ineligible to serve as a representative” in any class proceeding. Id.
                                  5    The surrounding text makes clear that the section refers only to class arbitrations and other
                                  6    representative proceedings. Thus, the Agreement’s statement that “no . . . arbitration is
                                  7    available” does not prohibit arbitration generally.
                                  8            Next, Plaintiffs argue that the Procedure does not qualify as an “arbitration” under
                                  9    California law. See Dkt. No. 52 at 6. In Cheng-Canindin v. Renaissance Hotel Associates,
                                  10   50 Cal. App. 4th 676, 687–88 (1996), the California Court of Appeal held that “a dispute
                                  11   resolution procedure is not an arbitration unless there is a third party decision maker, a
                                       final and binding decision, and a mechanism to assure a minimum level of impartiality
Northern District of California




                                  12
 United States District Court




                                  13   with respect to the rendering of that decision.” Plaintiffs contend that the Procedure lacks
                                  14   a “third party decision maker” and “a minimum level of impartiality.”
                                  15          The Procedure, however, appears to satisfy both factors. In Cheng, the California
                                  16   Court of Appeal found that a hotel’s review committee procedure lacked a neutral third-
                                  17   party decisionmaker because the reviewing committee consisted solely of the hotel’s
                                  18   employees. Cheng, 50 Cal. App. 4th at 688. In contrast, here, the Regulatory Code
                                  19   requires disputes be submitted to the Tribal Consumer Financial Services Regulatory
                                  20   Authority (“Authority”). See Regulatory Code § 2.903. The Authority delegates dispute
                                  21   resolution to an Agent who must not have any financial or ownership interest, any legal
                                  22   relationship, or any immediate family members with an interest in a financial services
                                  23   licensee like Hummingbird. See id. § 2.308(4)(c)(iii). The Agent and other related
                                  24   employees are also prohibited from becoming indebted to, working for, or receiving
                                  25   compensation from a financial services licensee. See id. § 2.310. Unlike Cheng, there is
                                  26   no indication that Hummingbird has any role in selecting the decisionmaker. The
                                  27   Regulatory Code further requires that the Authority permit counsel and offer hearings “in
                                  28   person or through telephonic conference . . . .” Regulatory Code § 2.903(2).
                                                                                       4
                                           Case 5:19-cv-01284-NC Document 61 Filed 12/02/19 Page 5 of 6




                                  1           These rules also distinguish the Procedure from the arbitration procedure rejected
                                  2    by the Seventh Circuit in Jackson v. Payday Financial, LLC, 764 F.3d 765 (7th Cir. 2014).
                                  3    There, a lending company required its customers to submit to an arbitration proceeding
                                  4    with the Cheyenne River Sioux Tribe, conducted by “(i) a Tribal Elder, or (ii) a panel of
                                  5    three (3) members of the Tribal Council.” Id. at 769. But “[t]he Tribe [had] neither a set
                                  6    of procedures for the selection of arbitrators nor one for the conduct of arbitral
                                  7    proceedings.” Id. at 778; see also Inetianbor v. CashCall, Inc., 768 F.3d 1346, 1354 (11th
                                  8    Cir. 2014) (“[Plaintiff] presented the District Court with a letter from the Tribe explaining
                                  9    that ‘the Cheyenne River Sioux Tribe . . . does not authorize Arbitration [and the] Tribal
                                  10   Elder CashCall initially chose to arbitrate the dispute . . . explain[ed] that . . . [the] Tribe
                                  11   has nothing to do with any of this business.’”). The court also noted that, in a related case,
                                       the owner of the lending company “personally selected” the Tribal Elder conducting the
Northern District of California




                                  12
 United States District Court




                                  13   arbitration and that Elder’s daughter worked for the lending company. Id. at 770–71. But
                                  14   here, the Regulatory Code provides the procedure to select the arbitrator and the conduct
                                  15   of proceedings. Plaintiffs’ reliance on Jackson is therefore unavailing.
                                  16          Plaintiffs point to several provisions in the Regulatory Code that grant the Agent
                                  17   and Authority discretion to argue that the Procedure is partial. For example, § 2.903(2)
                                  18   give the Authority discretion to “investigate the dispute in any manner it chooses.”
                                  19   Discovery is also discretionary and monetary relief over $1,000 must be approved by the
                                  20   Tribal Governing Board. See §§ 2.903(2), (3). But less formal or rigid procedures do not
                                  21   suggest partiality. Cf. Coast Plaza Doctors Hosp. v. Blue Cross of Cal., 83 Cal. App 4th
                                  22   677, 689-90 (2000) (“the fact that an arbitration may limit a party’s discovery rights is not
                                  23   ‘substantive unconscionability.’”); Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S.
                                  24   662, 685 (2010) (“In bilateral arbitration, parties forgo the procedural rigor and appellate
                                  25   review of the courts in order to realize the benefits of private dispute resolution.”).
                                  26          The fact that monetary relief is limited to $1,000 unless the Tribal Governing Board
                                  27   approves a greater award may indicate substantive unconscionability. See Armendariz v.
                                  28   Foundation Health Psychcare Services, Inc., 24 Cal. 4th 83, 103–04 (2000). Plaintiffs,
                                                                                       5
                                           Case 5:19-cv-01284-NC Document 61 Filed 12/02/19 Page 6 of 6




                                  1    however, have not demonstrated that any other aspect of the arbitration agreement is
                                  2    substantively unconscionable. Rather, the crux of Plaintiffs’ arguments is their contention
                                  3    that the Authority is impermissibly biased. Such attacks are better addressed after
                                  4    arbitration. See 9 U.S.C. § 10 (permitting vacatur of arbitral awards where there is
                                  5    “evident partiality or corruption in the arbitrators”); see also Belden v. Citigroup Global
                                  6    Markets, Inc., No. 14-cv-01281-JSW, 2014 WL 12705569, at *2 (N.D. Cal. 2014)
                                  7    (questioning whether plaintiff’s challenge to arbitrator’s partiality is ripe for relief).
                                  8           Accordingly, the Court GRANTS Hummingbird’s motion to compel arbitration.
                                  9    IV. Conclusion
                                  10          The Court GRANTS Hummingbird’s motion to compel arbitration. Accordingly,
                                  11   the Court also DENIES as moot Hummingbird’s motion to dismiss for lack of subject
                                       matter jurisdiction, motion to dismiss for forum non conveniens, and motion to strike.
Northern District of California




                                  12
 United States District Court




                                  13          The Court STAYS this case and administratively closes it pending the completion
                                  14   of arbitration. Any party may move to reopen the case. Each plaintiff must provide notice
                                  15   to the Court within 14 days of the end of arbitration.
                                  16          IT IS SO ORDERED.
                                  17
                                  18   Dated: December 2, 2019                     _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  19                                                     United States Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       6
